992 So.2d 463 (2008)
HANG CAO, on behalf of her minor child, KANE HUYNH a/k/a Tai Huynh
v.
Gregory WILSON, Phillips & Jordan, Inc., and Tennessee Insurance Company.
No. 2008-OC-1427.
Supreme Court of Louisiana.
October 10, 2008.
CALOGERO, C.J., dissents from denial of the writ application and assigns reasons.
VICTORY, J., would grant.
KNOLL, J., would grant.
CALOGERO, Chief Justice, dissenting from the denial of the writ application and assigning reasons.
I would grant the writ application and remand the case to the court of appeal, and instruct that court to convert relators' appeal to an application for supervisory writs and to consider the merits thereof. See Stelluto v. Stelluto, 05-007 (La.6/29/05), 914 So.2d 34. Although it is within the court of appeal's discretion to convert an appeal to an application for supervisory writs, this court routinely exercises its discretion to do so in the interest of justice and judicial efficiency. Accordingly, I would instruct the court of appeal in this case to convert the appeal to an application for supervisory writs and to consider the merits thereof.